Opinion issued July 21, 2011
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00719-CR
———————————
BLAKE
BERKELEY FARRAR, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 180th District Court 
Harris County, Texas

Trial Court Cause No. 1188946
 

MEMORANDUM OPINION
Appellant, Blake Berkeley Farrar, pleaded guilty to the
offense of possession with intent to deliver a controlled substance.  The trial court deferred adjudication of
guilt and placed defendant on community supervision for six years. Appellant
filed a pro se notice of appeal of the trial court’s denial of “Defendant’s
Motion to Withdraw Plea of Guilty Motion for New Trial.”  We dismiss the appeal. 
On October 26, 2010, this case was abated to the
trial court to make findings on appellant’s desire to pursue this appeal, and,
if so, determine indigence and appoint counsel. 
The appellant appeared without counsel, and stated for the record that
he did not wish to appeal the case. 
Although appellant has not signed a written motion to dismiss the
appeal, we rely on the hearing record to support compliance with Texas Rules of
Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
Texas Rule of Appellate Procedure 42.2(a) states
that an appellant and his attorney “must sign” a motion to dismiss an appeal.  Appellant is pro se, and did not sign a
motion to dismiss.  The record reflects,
however, that appellant stated at the hearing that he did not desire to pursue this
appeal.  We may suspend a rule’s
operation in a particular case to expedite a decision or for other good cause.  See Tex. R. App. P. 2; Conners v. State, 966 S.W.2d 108, 110–11 (Tex. App.—Houston [1st
Dist.] 1998, pet. ref’d).  We conclude
that appellant’s statements provide good cause for suspending the requirement
that appellant sign a motion to dismiss. See
Tex. R. App. P. 2; Conners, 966 S.W.2d at 110–11.  
Accordingly, we dismiss the appeal. See Tex.
R. App. P. 43.2(f).  We dismiss
any pending motions as moot.
We direct the Clerk to issue the mandate within 10
days of the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Jennings, Bland, and Massengale.
Do not publish. 
 Tex. R. App. P. 47.2(b).